Citation Nr: 0318308	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  00-11 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a compensable rating for residuals of right 
thigh injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The appellant had active service from October 1991 to April 
1993.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued a noncompensable 
rating as to the instant issue.

Pursuant to the veteran's request on the May 2000 substantive 
appeal, on June 13, 2001, a hearing was held in Washington, 
DC, before the undersigned, who is a Member of the Board 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West 2002). A 
transcript of the hearing is in the file.

In August 2001, the Board remanded this case to the RO for 
additional development.  That development has been completed 
and the case returned to the Board for additional review.  In 
a June 2003 brief, the appellant's representative submitted 
additional comments on behalf of the appellant.

The appellant's substantive appeal originally included issues 
of entitlement to service connection for bilateral knee and 
right hip disorders.  Pursuant to the additional development, 
the RO, in a July 2002 rating decision, in addition to 
continuing the noncompensable rating for the right thigh 
residuals, granted service connection for the bilateral knee 
and right hip disorders and evaluated each as 10 percent 
disabling.  Specifically, service connection was granted for 
tendonitis of the right great trochanter, rated 10 percent 
disabling.  The knee disorders were characterized as 
chondromalacia and tendonitis of the patella, each rated 10 
percent disabling.  The grant of service connection is a 
complete grant of the benefits and there has been no 
disagreement with the assigned ratings.  Therefore, this 
decision discusses only the right thigh residuals.


FINDINGS OF FACT

1.  The veteran sustained blunt trauma to the right thigh 
during service.  Service connection for these residuals, as 
well as right great trochanter and bilateral patellar 
pathology has been granted.

2.  The appellant's right thigh disorder manifests with no 
swelling, heat, erythema, or tenderness.  Temperature, color, 
and vasculature are normal.  There is no evidence of bony, 
muscle, or soft tissue damage.  There is no evidence of right 
side muscle involvement, weakened movement, excess 
fatigability, or incoordination on movement.  There is slight 
limitation of motion related to the right trochanter 
impairment.

3.  Neither LOM nor functional loss due to pain sufficient to 
merit a compensable rating has been more closely 
approximated.  Further, Less or more movement than normal, 
weakened movement, excess fatigability, or incoordination, 
have not been shown as due to the blunt trauma to the right 
thigh.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of right 
thigh injury have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code (DC) 5253 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

However, a recent decision rendered by the United States 
Court of Appeals for the Federal Circuit held that Section 3 
of the VCAA of 2000, dealing with notice and duty to assist 
requirements, does not apply retroactively to any claim filed 
prior to the date of enactment of that Act and not final as 
of that date.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002).  Thus, since appellant's claim at issue obviously was 
not final on November 9, 2000, it appears that Section 3 of 
the VCAA, dealing with notice and duty to assist 
requirements, may not be applicable here.

Assuming, arguendo, however, that Section 3 of the VCAA is 
applicable in the instant appeal, after reviewing the record, 
the Board is satisfied that the statutory requirements have 
been met.  In a February 2002 letter, the RO informed the 
appellant of the VCAA and the VA's obligations thereunder.  
The letter informed the appellant of the evidence required to 
substantiate his claim and of VA's duty to assist him with 
developing evidence to substantiate his claim, to include 
scheduling any necessary medical examination.  As to who 
would obtain what evidence, the letter informed the appellant 
to identify any person or agency who had records related to 
this claim so VA could obtain them for him.  VA Forms 21-4138 
were provided for the appellant to sign and return to 
authorize VA to obtain the information.  The appellant also 
was informed to provide any records he had in his possession.  
Therefore, the Board finds that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

As concerns the duty to assist, the RO has obtained various 
records on the appellant's behalf and scheduled all necessary 
medical examinations.  The records of all these actions have 
been associated with the file.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that all relevant facts have been properly 
developed, and that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  
38 C.F.R. §§ 3.159, 3.326(a) (2002).  Accordingly, the Board 
may decide the case on the merits.

Historically, the appellant was granted service connection 
for his right thigh disorder in January 1994.  In November 
1992, while in active service, the appellant was injured when 
either an artillery shell or part of a Howitzer cannon fell 
on his right thigh.  The entry in the service medical records 
(SMRs) states that the appellant reported a Howitzer round 
fell on him.  At the June 2001 Board hearing, however, the 
appellant testified that actually it was the tongue of the 
Howitzer 198 that fell on him while he and other soldiers 
were loading it onto a truck.  Hearing Transcript (T), p. 6.  
The SMRs reflect that the appellant reported pain radiating 
down through the knee when he walked.  Physical examination 
revealed tenderness, discoloration, and positive range of 
motion (ROM), but no edema or eccymosis.  Assessment was a 
contusion.  The SMRs reflect no sequeala.

A January 1999 VA medical examination report reflects that 
the appellant's right thigh showed no swelling, heat, 
erythema, or tenderness.  Temperature, color, and vasculature 
were normal.  There was no evidence of bony, muscle,, or soft 
tissue damage.  ROM of the right hip was flexion to 130 
degrees, extension to 10 degrees , abduction to 40 degrees, 
adduction to 20 degrees, external rotation to 60 degrees, and 
internal rotation to 30 degrees.  The diagnosis was status 
post soft tissue damage, right thigh.

An April 2002 VA examination report reflects that there was 
no right side muscle involvement, no complaint of pain about 
the right thigh, except about the right greater trochanter, 
which was subsequently service connected.  There was no 
evidence of any weakened movement, excess fatigability, or 
incoordination on movement.  There also was no evidence of 
ankylosis on the right side disorders due to pain and use and 
during flare-ups.

The December 2002 examination report reflects that the 
appellant reported his pain was primarily in the area of the 
right greater trochanter.  The appellant's gait was normal.  
Hip flexion was to 100 degrees, active, and to 110 degrees 
passive, with pain at the end of the flexion in the region of 
the right greater trochanter.  Active and passive abduction 
was to 40 degrees, and active and passive adduction was to 25 
degrees.  External rotation was to 40 degrees and internal 
rotation was to 40 degrees.  The only pain on movement is as 
indicated for hip flexion.  There was no evidence of weakened 
movement against resistance or evidence of fatigability.  It 
is again noted that the right trochanter is service connected 
and a compensable rating was assigned.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2002).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2002).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  Evaluations 
are based on functional impairments which impact a veteran's 
ability to pursue gainful employment.  38 C.F.R. § 4.10 
(2002).  Further, with regards to the musculoskeletal system, 
disability evaluations are based on the functional loss of 
the joint or part involved.  Specifically, the inability, due 
to injury or disease, of the damaged part to perform the 
normal working movements of the body with normal excursion, 
strength, speed, and endurance.  38 C.F.R. § 4.40 (2002).  
Not all disabilities will show all the specified rating 
criteria but coordination of the rating with functional 
impairment is required.  38 C.F.R. § 4.21 (2002).

At the June 2001 hearing, the appellant's representative 
requested the Board to evaluate the appellant's right thigh 
disorder under DC 5314 for a crush injury.  T. pp. 2-3.  DC 
5314 is a rating code for muscle injuries; specifically, 
Group XIV.  38 C.F.R. § 4.73 (2002).  Significantly, while 
there was an initial crush injury to the muscle, no 
additional muscle damage or injury was identified.  The Board 
finds that there is no competent credible evidence to support 
an evaluation under DC 5314.  In fact, the medical evidence 
specifically indicates that there is no evidence of chronic 
muscle group involvement of the appellant's right thigh at 
the site of the injury.  Nothing approaching slight muscle 
damage is clinically shown.

In the June 2003 brief, the appellant's representative 
asserts that there is sufficient positive evidence to place 
the state of the evidence in equipoise as concerns the 
appellant's functional loss due to pain and weakness to merit 
a compensable rating.  The appellant's representative relies 
on the appellant's testimony at the hearing for this 
assertion.  The Board finds that the evidence of record is to 
the contrary.

First, all of the medical examination reports reflect that 
there is no pain, weakness of movement or fatigability.  
Second, although the appellant testified his thigh impacts 
his hip and knees, when asked by his representative if he had 
pain in his thigh, the appellant answered that his pain was 
in his knee and hip joints.  (Again, he is separately service 
connected and rated for this pathology.)  He also stated that 
he had no pain, loss of feeling, or tingling sensation in his 
thigh.  T. p. 9.  The appellant's testimony was consistent 
with what he reported to the examiner at the April 2002 VA 
medical examination, where he denied any pain of his right 
thigh.  The evidence of record shows that the appellant's 
right thigh disorder primarily manifests with LOM.  As 
reflected by the objective findings of the December 2002 VA 
medical examination, the appellant's LOM is not sufficiently 
severe to qualify for a compensable rating, especially given 
the 10 percent rating assigned for the right trochanter.

To qualify for a 10 percent rating for LOM of the thigh on 
abduction, movement must be limited to 10 degrees.  DC 5253.  
The appellant's ROM on abduction is to 40 degrees, only 5 
degrees less than normal.  38 C.F.R. § 4.71a, Plate II 
(2002).  LOM on adduction must be limited to no more than 15 
degrees on toe-out.  DC 5253.  The appellant's is out to 25 
degrees.  To qualify for a 10 percent rating for LOM on 
flexion, ROM on flexion must be limited to 45 degrees.  DC 
5252.  The appellant's is 0 to 100 degrees.   Therefore, the 
preponderance of the evidence is against the position urged 
by the appellant's representative.  The evidence is not in 
equipoise so as to apply the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102, 4.3 
(2002).  Again, there is a 10 percent rating assigned for the 
right trochanter pathology.


ORDER

Entitlement to a compensable rating for residuals of right 
thigh injury is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

